On Application for Rehearing
The defendant urges strenuously in support of its application for rehearing that the majority opinion in the instant case is erroneous because it failed to take into account the plea of contributory negligence, and because it erroneously interpreted Rule 15(c) of Section 3 of Act No. 286 of 1938 to mean that one who stops and parks a vehicle on the highway at night, and leaves it standing unlighted, is an insurer of a motorist who collides with such vehicle. The court did take into account the plea of contributory negligence and found from the facts of this case that the plaintiff was free of negligence. If there was any inference in the opinion that the defendant was the insurer of the plaintiff in this case it was unintentional, for we consider that whether a plea of contributory negligence is valid in such a collision case is dependent upon the facts of each particular case.
Rehearing refused.
McCALEB, J., dissents from the refusal of a rehearing. *Page 1046